Name: Commission Regulation (EC) NoÃ 802/2006 of 30 May 2006 fixing the conversion factors applicable to fish of the genera Thunnus and Euthynnus
 Type: Regulation
 Subject Matter: agri-foodstuffs;  European Union law;  prices;  fisheries
 Date Published: nan

 31.5.2006 EN Official Journal of the European Union L 144/15 COMMISSION REGULATION (EC) No 802/2006 of 30 May 2006 fixing the conversion factors applicable to fish of the genera Thunnus and Euthynnus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 26(3) thereof, Whereas: (1) Commission Regulation (EEC) No 3510/82 of 23 December 1982 fixing the conversion factors applicable to fish of the genera Thunnus and Euthynnus (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) A Community producer price is fixed every year for fish of the genera Thunnus and Euthynnus intended for the canning industry. (3) The conversion factors applicable to the different species, sizes and presentations of fish of the genera Thunnus and Euthynnus should also be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The conversion factors applicable to the different species, sizes and presentations of fish of the genera Thunnus and Euthynnus shall be as listed in Annex I hereto. Article 2 Regulation (EEC) No 3510/82 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 2006. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. Regulation as amended by the 2003 Act of Accession. (2) OJ L 368, 28.12.1982, p. 27. Regulation as last amended by Regulation (EEC) No 3899/92 (OJ L 392, 31.12.1992, p. 24). (3) See Annex II. ANNEX I I. Conversion factors applicable to the different species of tuna Species Conversion factor A. Yellowfin tuna (Thunnus albacares):  weighing more than 10 kg each 1,0  weighing not more than 10 kg each 0,78 B. Albacore (Thunnus alalunga) 1,40 C. Skipjack [Euthynnus (Katsuwonus) pelamis] 0,62 D. Other species 0,75 II. Conversion factors applicable to each of the species referred to in section I depending on the presentation Presentation Conversion factor A. Whole 1 B. Gutted and without gills 1,14 C. Other 1,24 ANNEX II Repealed Regulation with its successive amendments Commission Regulation (EEC) No 3510/82 (OJ L 368, 28.12.1982, p. 27) Commission Regulation (EEC) No 3940/87 (OJ L 373, 31.12.1987, p. 6) Only Annex point VII Commission Regulation (EEC) No 3971/89 (OJ L 385, 30.12.1989, p. 35) Commission Regulation (EEC) No 3899/92 (OJ L 392, 31.12.1992, p. 24) ANNEX III CORRELATION TABLE Regulation (EEC) No 3510/82 This Regulation Article 1 Article 1  Article 2 Article 2 Article 3 Annex Annex I  Annex II  Annex III